Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are cancelled.
Claims 9-13 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 5/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,968,295 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Joseph Weatherbee on 4 June 2021.
In Claim 1, line 14, delete “reducing.”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of Applicant’s arguments which overcome the 35 USC 103 rejection of record and Applicant’s amendments reciting a laser system which is a particular machine which practically applies the recited abstract idea.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631